      Case 1:17-cv-05156-RA-BCM Document 149 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAHFUJUR RAHMAN and LITON                                  Case No.: 17-cv-5156 (RA)(BCM)
 SHAH,

                      Plaintiffs,

                v.

 RED CHILI INDIAN CAFÉ INC.,
 MOHAMMED MOJNU MIAH a/k/a
 SHEIKH MOHAMMED MOJNU, and
 NOOR ISLAM a/k/a MOHAMMED
 HARUN MIAH,

                      Defendants.


                                 CERTIFICATE OF SERVICE

       I, S. Tito Sinha, certify that I am over 18 years of age, am not a party in the above-

captioned case. reside in the County of Queens, New York, and that the foregoing facts are true:

       Pursuant to the Court’s Scheduling Order for Damages Inquest dated May 20, 2021 (Doc.

143), on July 20, 2021, I provided service of the following documents: 1) Plaintiffs’ Proposed

Findings of Fact and Conclusions of Law dated July 20, 2021 with Exhibit 1 (Rahman Damages

Spreadsheet) and Exhibit 2 (Shah Damages Spreadsheet); 2) Declaration of Mahfujur Rahman;

3) Declaration of Liton Shah; 4) Affidavit of Mohammed Gangat dated March 10, 2021 with

Exhibit A (Contemporaneous Time Records of Mohammed Gangat); and 5) Scheduling Order

for Damages Inquest dated May 20, 2021 (Doc. 143) to the individual Defendants, Mohammed

Mojnu Miah and Noor Islam, and to the corporate Defendant, Red Chili Indian Café, Inc. via

United States Postal Service Priority Mail at the following addresses:

       Mohammed Mojnu Miah
       1251 Leland Ave. Apt. 2F


                                                 1
     Case 1:17-cv-05156-RA-BCM Document 149 Filed 07/20/21 Page 2 of 2




      Bronx, New York 10472
      Pro se Defendant

      Noor Islam
      8 West 118th Street, Apt. 7B
      New York, NY 10026
      Pro Se Defendant.

      Red Chili Indian Café, Inc.
      c/o Mohammed Mojnu Miah
      1251 Leland Ave. Apt. 2F
      Bronx, New York 10472
      Defendant

Dated: Queens, New York
       July 20, 2021

                                         Respectfully submitted,

                                         By: /s/ S. Tito Sinha
                                                 S. Tito Sinha




                                     2
